UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6355


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

ROBERT LEE LASSITER, III,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:01-cr-00180-RAJ-1)


Submitted:   June 14, 2012                     Decided: June 19, 2012


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Lee Lassiter, III,     Appellant Pro Se. Laura Pellatiro
Tayman,   Assistant  United    States  Attorney, Newport  News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Robert Lee Lassiter, III, appeals the district court’s

order denying his 18 U.S.C. § 3582(c)(2) (2006) motion.          We have

reviewed the record and find no reversible error.          Accordingly,

we affirm for the reasons stated by the district court.              United

States   v.    Lassiter,   No.   2:01-cr-00180-RAJ-1   (E.D.   Va.   filed

Feb. 3, & entered Feb. 6, 2012).         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                AFFIRMED




                                     2